Orders, Supreme Court, New York County (Laura E. Drager, J.), entered October 16 and November 1, 2002, which denied defendant’s motions to vacate a marital agreement dated December 20, 1995, that was incorporated but not merged into a judgment of divorce entered December 23, 1997, and to impose a constructive trust on certain Massachusetts properties allegedly owned by plaintiff and for damages, unanimously affirmed, with one bill of costs.
In this postdivorce matrimonial action, the pro se defendant failed to explain properly why supposedly newly discovered evidence was not known at the time of prior postdivorce litigation in 2001, or to offer “reasonable justification for the failure to present such facts on the prior motion” (CFLR 2221 [e] [3]). We have considered defendant’s remaining arguments and find them without merit. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Catterson, JJ.